DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 17 and 29 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Zhang et al (US 2018/0011179).
Regarding claim 16, Zhang et al teach method for wireless communication by a first wireless communication device comprising: generating a sounding packet including a sequence of sounding symbols to be transmitted via each of a plurality of spatial streams and via a plurality of tones (see paragraph 103 – 107); partitioning the spatial streams into a first set of spatial streams and a second set of spatial streams (see paragraph 103 – 107, spatial streams SS1 and SS2); orthogonalizing the first and the second sets of spatial streams such that each spatial stream in the second set of spatial streams is orthogonal to each spatial stream in the first set of spatial streams in one or both of time or frequency (see paragraph 103 “the sounding sequence -LTF2 transmitted via the first spatial stream SS! Is orthogonal to the sounding sequence LTF2  
Regarding claim 17, which inherits the limitations of claim 16, Zhang et al further teach further comprising: orthogonalizing the first set of spatial streams such that each spatial stream in the first set of spatial streams is orthogonal in time with each of the other spatial streams in the first set of spatial streams; and orthogonalizing the second set of spatial streams such that each spatial stream in the second set of spatial streams is orthogonal in time with each of the other spatial streams in the second set of spatial streams (see paragraph 0011).
Regarding claim 29, the claimed wireless communication device including the features corresponds to subject matter mentioned above in the rejection of claim 16 is applicable hereto. 
Allowable Subject Matter
Claims 1 – 15, and 22 – 28 are allowable over prior art of record. The prior art of record failed to teach, alone or in combination, a method for wireless communication by a first wireless communication device comprising: receiving, from a second wireless communication device, a sounding packet including a sequence of sounding symbols, the sequence of sounding symbols being received via a plurality of spatial streams and via a plurality of tones; performing measurements on the plurality of tones based on the received sounding symbols; determining a first channel estimate for a first set of spatial streams of the plurality of spatial streams for each tone of a first set of tones of the plurality of tones based on the measurements; determining a second channel estimate determining a first correlation for the first set of spatial streams for each tone of the first set of tones based on the first channel estimate; determining a second correlation for the second set of spatial streams for each tone of the second set of tones based on the second channel estimate; determining an average correlation for each of a number of sets of adjacent tones of the plurality of tones based on averaging the first and the second correlations for the tones in the respective set of adjacent tones; determining channel feedback information based on the average correlation; and outputting for transmission one or more packets including the channel feedback information as claimed in independent claim 1 and similarly claimed in independent claim 22. Therefore, claims 1 – 15, and 22 – 28 are novel and non-obvious over prior art of record. 
Claims 18 – 21 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041.  The examiner can normally be reached on M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAISON. JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/Primary Examiner, Art Unit 2633